Turnísy, J.,
delivered the opinion of the court:
The charge of his honor, the circuit judge, “that if, at the time of the payment, Looper was without power *270or ability to procure power to resist and. protect bimself against the execution of threats, then it will be a valid payment,” is erroneous.
The question of duress does not depend upon the probable or possible physical ability of the party complaining of duress to defend himself against the threatened imprisonment or other injury. The party threatened is not required to first submit to wager of battle, and be overcome, before the duress is complete.
Threatened violence of a character, under circumstances to impress a reasonable man with a fear of it, depriving him of free will, and operating in restraint of liberty, inducing him by such restraint, unlawfully exercised, to do that which he would not otherwise willingly do, and could not be compelled in law to do, is duress.